To vacate an order sustaining a demurrer to a plea in abatement interposed by defendant, a foreign corporation, in a suit brought against it for alleged negligent injuries, which plea set forth that plaintiff’s declaration shows that the said cause of action did not arise within the State of Michigan, but arose and occurred wholly without the State, to wit, in the County of Iron, in the State of Wisconsin, and that said defendant, being a foreign corporation organized under the laws, of the State of Wisconsin was not, for the said cause of action, amenable to the process of the Circuit Court for the County of Gogebic.
Order tO' show cause denied April 16, 1895.
Relator contended that How. Stat., Sec. 8145, confers jurisdiction upon our Courts only in cases where the cause of action arises within the State; Maxwell vs. Circuit Judge, 60 M., 36 (24); Hartford Ins. Co. vs. Owen, 30 M., 441; Reath vs. Telegraph Co., 89 M., 22; Watson vs. Circuit Judge, 24 M., 38 (17); and that the proper manner of raising the question is by plea in abatement, Maxwell vs. Circuit Judge, supra.